Citation Nr: 1607771	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-244 80A	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.   Entitlement to service connection for bladder cancer.

2.   Entitlement to service connection for prostate cancer.

3.   Entitlement to service connection for renal cell carcinoma.


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that rating decision, the RO denied entitlement to service connection for bladder cancer, prostate cancer, and renal cell carcinoma. 

The Veteran's Notice of Disagreement with that decision was received at the RO in March 2014.  The RO issued a Statement of the Case (SOC) in July 2014.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in July 2014.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bladder cancer, prostate cancer, and renal cell carcinoma.  The Veteran asserts that these disabilities are due to exposure to contaminated water while he was stationed at Camp Lejeune, North Carolina.  

As an initial matter, the record indicates the Veteran was stationed at Camp Lejeune from May 1979 to December 1980.  Therefore, since the Veteran served on active duty for more than 30 consecutive days between August 1953 and December 1987, he is presumed to have been exposed to contaminated drinking water. See 38 U.S.C.A. § 1710 (West 2014).  

The National Academy of Sciences ' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure. 

Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, neurobehavioral effects. See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B; see also 38 U.S.C.A. § 1710 (West 2014).  The current treatment records indicate that the Veteran has had bladder cancer, prostate cancer, and kidney cancer.

VA had the Veteran examined in January 2013.  The January 2013 VA examiner opined that the Veteran's bladder cancer, prostate cancer, and renal cell carcinoma more likely as not are not due to or aggravated by the Veteran's exposure to Camp Lejeune contaminated water.  Prior to this VA examination, the Veteran provided a private medical opinion from April 2012.  In this opinion, the Veteran's treating doctor points out that the presence of three primary cancers of the urologic system could signify exposure to toxic material in the past.  The VA examiner did not address the April 2012 opinion or address the significance, if any, of the presence of three primary cancers of the urologic system.  

As the opinion of the Veteran's treating doctor suggests the possibility of a relationship between the Veteran's three claimed cancers, the Board finds that these claims are inextricably intertwined.  As such, all three claims must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

In December 2015, VA issued a press release statement describing plans to update guidance on disability compensation eligibility for Veterans exposed to contaminated drinking water at Camp Lejeune.  While no final regulations have been enacted, the proposal specifically mentions kidney cancer, which implicates this Veteran's claim.  These changes may also alter the opinion of a VA examiner. Accordingly, the RO may wish to further develop the Veteran's claim in accordance with VA's updated guidance with respect to these claims. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  After obtaining any outstanding records, to the extent possible, forward the Veteran's claims folder to the VA examiner who conducted the January 2013 VA examination.  If that examiner is not available, forward the claims folder to another VA physician for review of the file.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  The examiner must be provided with a copy of the Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  The examiner should also review the NRC report on diseases associated with contaminated water at Camp Lejeune.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

Based on the examination and review of the record, including a review the VA's guidance on the limited/suggestive evidence of an association between bladder cancer and renal cell carcinoma and the Veteran's conceded exposure to contaminated water at Camp Lejeune, the examiner should:  

(a) Review the opinion of the Veteran's treating doctor that the presence of three primary cancers of the urologic system may indicate exposure to toxic elements and discuss the opinion significance to the Veteran's claim. 

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the Veteran's bladder cancer, prostate cancer, and/or renal cell carcinoma,

(i) are related to military service, including conceded exposure to, and consumption of, contaminated water while stationed at Camp Lejeune; 

(ii) are secondary to or caused by a disability that is a result of the Veteran's conceded exposure to, and consumption of, contaminated water while stationed at Camp Lejeune; and

(iii) have been aggravated by a disability that is a result of the Veteran's conceded exposure to, and consumption of, contaminated water while stationed at Camp Lejeune. 

The term "aggravated" as used above refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability. 

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for bladder cancer, prostate cancer, and renal cell carcinoma.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


